People ex rel. Belgrave v Mills (2021 NY Slip Op 00379)





People ex rel. Belgrave v Mills


2021 NY Slip Op 00379


Decided on January 22, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 22, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
ROBERT J. MILLER
VALERIE BRATHWAITE NELSON
PAUL WOOTEN, JJ.


2020-09368	DECISION, ORDER & JUDGMENT

[*1]The People of the State of New York, ex rel. Marlon Belgrave, petitioner,
vTanisha Mills, etc., respondent.


Marlon Belgrave, Bronx, NY, petitioner pro se.
Eric Gonzalez, District Attorney, Brooklyn, NY (Lana Schlesinger and Jodi Mandel of counsel), for respondent.

Writ of habeas corpus in the nature of an application to release Marlon Belgrave upon his own recognizance or, in the alternative, to set reasonable bail upon Kings County Indictment No. 620/2020. Application by the petitioner for leave to prosecute the proceeding as a poor person.
ORDERED that the application for leave to prosecute the proceeding as a poor person is granted to the extent that the filing fee imposed by CPLR 8022(b) is waived and the application is otherwise denied as academic; and it is further,
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Kings County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Krueger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
RIVERA, J.P., MILLER, BRATHWAITE NELSON and WOOTEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court